Exhibit 10.2

 

Double Trigger

 

CONVIO, INC.

 

RESTRICTED STOCK UNITS NOTICE
UNDER THE

AMENDED AND RESTATED

CONVIO, INC.

2009 STOCK INCENTIVE PLAN

 

Name of Grantee:

 

This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of CONVIO, Inc., a Delaware corporation (the
“Company”), that have been granted to you pursuant to the Amended and Restated
Convio, Inc. 2009 Stock Incentive Plan (the “Plan”) and conditioned upon your
agreement to the terms of the attached Restricted Stock Units Agreement (the
“Agreement”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan, which are incorporated by reference
herein.  Each RSU is equivalent in value to one share of the Company’s Common
Stock and represents the Company’s commitment to issue one share of the
Company’s Common Stock at a future date, subject to the terms of the Agreement
and the Plan.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan or the Agreement.

 

Grant Date:

 

Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:  All of the RSUs are nonvested and forfeitable as of the Grant
Date.  So long as your Service is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur:

 

(a)           25% of the RSUs become vested on the first anniversary of the
Vesting Commencement Date and 25% of the RSUs become vested on each subsequent
anniversary of the Vesting Commencement Date until fully vested on the fourth
anniversary of the Vesting Commencement Date.

 

Acceleration Events: The extent to which you may be awarded shares under the
RSUs may be accelerated in the following circumstances:

 

Notwithstanding anything contained in the Plan or any other agreement governing
the provisions hereof or the settlement of this Grant, if Grantee’s Service
ceases as a result of a Termination After Change in Control (as defined below)
and none of the RSUs are subject to acceleration of vesting pursuant to
Section 7(d)(iii) of the Plan, then all of the RSUs which were not otherwise
vested at the time of such cessation shall immediately become vested as of the
time of such cessation, notwithstanding that Grantee has been with the Company
for less than one year.

 

A “Termination After Change in Control” shall mean either of the following
events occurring within twelve months after a Change in Control:

 

(a)           termination of Grantee’s employment for any reason other than for
Cause; or

 

(b)           Grantee’s resignation for Good Reason from all capacities in which
Grantee is then rendering Service within 90 days of the event constituting Good
Reason.

 

--------------------------------------------------------------------------------


 

Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of Grantee’s employment which
(1) is for Cause; (2) is a result of Grantee’s death or disability; or (3) is a
result of Grantee’s voluntary termination of Service other than for Good Reason.

 

“Cause” has the meaning ascribed to such term or words of similar import in your
written employment or service contract with the Company as in effect at the time
at issue and, in the absence of such agreement or definition, means your
(i) conviction of, or plea of nolo contendere to, a felony or crime involving
moral turpitude; (ii) fraud on or misappropriation of any funds or property of
the Company, any affiliate, customer or vendor; (iii) personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (iv) willful misconduct in
connection with your duties or willful failure to perform your responsibilities
in the best interests of the Company; (v) illegal use or distribution of drugs;
(vi) violation of any Company rule, regulation, procedure or policy; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company, all as determined by the Administrator, which
determination will be conclusive.

 

“Good Reason” has the meaning ascribed to such term or words of similar import
in your written employment or service contract with the Company as in effect at
the time at issue.  In the absence of such agreement or definition, Good Reason
means a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to you report, (B) a
reduction in your level of compensation (including base salary, fringe benefits
and target bonuses under any corporate-performance based bonus or incentive
programs) by more than fifteen percent (15%) or (C) a relocation of your place
of employment immediately prior to the occurrence of the Change in Control by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected without your consent.

 

 

 

 

Convio, Inc.

 

Date

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

 

 

 

Signature of Grantee

 

Date

 

--------------------------------------------------------------------------------


 

CONVIO, INC.

RESTRICTED STOCK UNITS AGREEMENT
UNDER THE
AMENDED AND RESTATED

CONVIO, INC.

2009 STOCK INCENTIVE PLAN

 

1.             Terminology.  Unless otherwise provided in this Agreement,
capitalized terms used herein are defined in the Glossary at the end of this
Agreement.

 

2.             Vesting.  All of the RSUs are nonvested and forfeitable as of the
Grant Date.  So long as your Service is continuous from the Grant Date through
the applicable date upon which vesting is scheduled to occur, the RSUs will
become vested and nonforfeitable in accordance with the vesting schedule set
forth in the Notice.  Except for the circumstances, if any, described on the
Notice, none of the RSUs will become vested and nonforfeitable coincident with
or after the ceasing of your Service ceases.

 

3.             Termination of Employment or Service.  Unless otherwise provided
on the Notice, if your Service with the Company ceases for any reason, all RSUs
that are not then vested and nonforfeitable will be forfeited to the Company
immediately and automatically upon such cessation without payment of any
consideration therefore and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Common Stock.

 

4.             Restrictions on Transfer.  Neither this Agreement nor any of the
RSUs may be assigned, transferred, pledged, hypothecated or disposed of in any
way, whether by operation of law or otherwise, and the RSUs shall not be subject
to execution, attachment or similar process.  All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative.  Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.

 

5.             Settlement of RSUs.

 

(a)           Manner of Settlement.  You are not required to make any monetary
payment (other than applicable tax withholding, if required) as a condition to
settlement of the RSUs.  The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares.  Upon issuance of such shares, the Company will
determine the form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) and may deliver such shares on your behalf
electronically to the Company’s designated stock plan administrator or such
other broker-dealer as the Company may choose at its sole discretion, within
reason.

 

(b)           Timing of Settlement.  Your RSUs will be settled by the Company,
via the issuance of Common Stock as described herein, on the date that the RSUs
become vested and nonforfeitable.  However, if a scheduled issuance date falls
on a Saturday, Sunday or federal holiday, such issuance date shall instead fall
on the next following day that the principal executive offices of the Company
are open for business.  Notwithstanding the foregoing, in the event that (i) you
are subject to the Company’s policy permitting officers and directors to sell
shares only during certain “window” periods, in effect from time to time or you
are otherwise prohibited from selling shares of the Company’s Common Stock in
the public market and any shares covered by your RSUs are scheduled to be issued
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock in the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be issued and
delivered on such Original Distribution Date and shall instead be issued and
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the

 

--------------------------------------------------------------------------------


 

open market, but in no event later than the fifteenth day of the third calendar
month of the calendar year following the calendar year in which the Original
Distribution Date occurs.  In all cases, the issuance and delivery of shares
under this Agreement is intended to comply with Treasury Regulation
1.409A-1(b)(4) and shall be construed and administered in such a manner.

 

6.             Tax Withholding.  On or before the time you receive a
distribution of the shares subject to your RSUs, or at any time thereafter as
requested by the Company, you hereby authorize any required withholding from the
Common Stock issuable to you and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”).  Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Agreement to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company; or (iv) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the RSUs with a Fair Market Value (measured
as of the date shares of Common Stock are issued to you pursuant to
Section (5) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.  Unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied, the Company shall have no obligation
to deliver to you any Common Stock.  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

7.             Adjustments for Corporate Transactions and Other Events.

 

(a)           Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding RSUs shall, without further action of the
Administrator, be adjusted to reflect such event; provided, however, that any
fractional RSUs resulting from any such adjustment shall be eliminated. 
Adjustments under this paragraph will be made by the Administrator, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

 

(b)           Merger, Consolidation and Other Events.  If the Company shall be
the surviving or resulting corporation in any merger or consolidation and the
Common Stock shall be converted into other securities, the RSUs shall pertain to
and apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled.  If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.

 

8.             Non-Guarantee of Employment or Service Relationship.  Nothing in
the Plan or this Agreement shall alter your at-will or other employment status
or other service relationship with the Company, nor be construed as a contract
of employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.

 

--------------------------------------------------------------------------------


 

9.             Rights as Stockholder.  You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the RSUs until such shares of Common Stock have been issued to
you.  No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 7(d) of the Plan.

 

10.           The Company’s Rights.  The existence of the RSUs shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

11.           Restrictions on Issuance of Shares.  The issuance of shares of
Common Stock upon settlement of the RSUs shall be subject to and in compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities.  No shares of Common Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the RSUs
shall relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority shall not have been obtained. 
As a condition to the settlement of the RSUs, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation, and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

12.           Notices.  All notices and other communications made or given
pursuant to this Agreement shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five (5) days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company, or in
the case of notices delivered to the Company by you, addressed to the
Administrator, care of the Company for the attention of its Secretary at its
principal executive office or, in either case, if the receiving party consents
in advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.  Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this award of RSUs by
electronic means or to request your consent to participate in the Plan or accept
this award of RSUs by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

13.           Entire Agreement.  This Agreement, together with the relevant
Notice, contain the entire agreement between the parties with respect to the
RSUs granted hereunder.  Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the RSUs granted hereunder shall be
void and ineffective for all purposes.

 

14.           Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that  this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.

 

15.           409A Savings Clause.  This Agreement and the RSUs granted
hereunder are intended to fit within the “short-term deferral” exemption from
Section 409A of the Code as set forth in Treasury Regulation
Section 1.409A-1(b)(4).  In administering this Agreement, the Company shall
interpret this Agreement in a manner consistent with such exemption. 
Notwithstanding the foregoing, if it is determined

 

--------------------------------------------------------------------------------


 

that the RSUs fail to satisfy the requirements of the short-term deferral
rule and are otherwise deferred compensation subject to Section 409A, and if you
are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code.  Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2). 
Notwithstanding the foregoing, if it is determined that the RSUs fail to satisfy
the requirements of the short-term deferral rule and are otherwise deferred
compensation subject to Section 409A, the issuance of shares upon a Change in
Control shall occur upon an event within the meaning of Treasury Regulation
Section 1.409A-3(i)(5).

 

16.           No Obligation to Minimize Taxes.  The Company has no duty or
obligation to minimize the tax consequences to you of this award of RSUs and
shall not be liable to you for any adverse tax consequences to you arising in
connection with this award.  You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.

 

17.           Conformity with Plan.  This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan. 
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Administrator.

 

18.           No Funding.  This Agreement constitutes an unfunded and unsecured
promise by the Company to issue shares of Common Stock in the future in
accordance with its terms.  You have the status of a general unsecured creditor
of the Company as a result of receiving the grant of RSUs.

 

19.           Effect on Other Employee Benefit Plans.  The value of the RSUs
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

20.           Governing Law. The validity, construction, and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Texas, without regard to
its provisions concerning the applicability of laws of other jurisdictions.  Any
suit with respect hereto will be brought in the federal or state courts in the
district which includes the city or town in which the Company’s principal
executive office is located, and you hereby agree and submit to the personal
jurisdiction and venue thereof.

 

21.           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

22.           Electronic Delivery of Documents.  By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

 

--------------------------------------------------------------------------------


 

23.           No Future Entitlement.  By your signing the Notice, you
acknowledge and agree that:  (i) the grant of a restricted stock unit award is a
one-time benefit which does not create any contractual or other right to receive
future grants of restricted stock units, or compensation in lieu of restricted
stock units, even if restricted stock units have been granted repeatedly in the
past; (ii) all determinations with respect to any such future grants and the
terms thereof will be at the sole discretion of the Committee; (iii) the value
of the restricted stock units is an extraordinary item of compensation which is
outside the scope of your employment contract, if any; (iv) the value of the
restricted stock units is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any termination,
severance, resignation, redundancy, end of service payments or similar payments,
or bonuses, long-service awards, pension or retirement benefits; (v) the vesting
of the restricted stock units ceases upon termination of Service with the
Company or transfer of employment from the Company, or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.

 

24.           Personal Data.  For the exclusive purpose of implementing,
administering and managing the restricted stock units, you, by execution of the
Notice, consent to the collection, receipt, use, retention and transfer, in
electronic or other form, of your personal data by and among the Company and its
third party vendors.  You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units and you expressly authorize such transfer as well as the
retention, use, and the subsequent transfer of the data by the recipient(s). 
You understand that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country.  You understand that data will be held only
as long as is necessary to implement, administer and manage the restricted stock
units.  You understand that you may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a restricted stock unit award.

 

{Glossary begins on next page}

 

--------------------------------------------------------------------------------


 

GLOSSARY

 

(a)           “Administrator” means the Board of Directors of Convio, Inc. or
such committee or committees appointed by the Board to administer the Plan.

 

(b)           “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with Convio, Inc.
(including but not limited to joint ventures, limited liability companies, and
partnerships).  For this purpose, “control” means ownership of 50% or more of
the total combined voting power or value of all classes of stock or interests of
the entity.

 

(c)           “Agreement” means this document, as amended from time to time,
together with the Plan which is incorporated herein by reference.

 

(d)           “Change in Control” has the meaning set forth in the Plan except
to the extent an award is subject to Section 409A in which case such term shall
mean an event within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended, and
the Treasury regulations and other guidance promulgated thereunder.

 

(f)            “Common Stock” means the common stock, US $.001 par value per
share, of Convio, Inc.

 

(g)           “Company” means Convio, Inc. and its Affiliates, except where the
context otherwise requires.  For purposes of determining whether a Change in
Control has occurred, Company shall mean only Convio, Inc.

 

(h)           “Fair Market Value” has the meaning set forth in the Plan.  The
Plan generally defines Fair Market Value to mean the closing price per share of
Common Stock on the relevant date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, the last preceding Business Day on which a sale was
reported.

 

(i)            “Grant Date” means the effective date of a grant of RSUs made to
you as set forth in the relevant Notice.

 

(j)            “Notice” means the statement, letter or other written
notification provided to you by the Company setting forth the terms of a grant
of RSUs made to you.

 

(k)           “Plan” means the Amended and Restated Convio, Inc. 2009 Stock
Incentive Plan, as amended from time to time.

 

(l)            “RSU” means the Company’s commitment to issue one share of Common
Stock at a future date, subject to the terms of the Agreement and the Plan.

 

(m)          “Service” means your employment, service as a non-executive
director, or other service relationship with the Company and its Affiliates. 
Your Service will be considered to have ceased with the Company and its
Affiliates if, immediately after a sale, merger, or other corporate transaction,
the trade, business, or entity with which you are employed or otherwise have a
service relationship is not Convio, Inc. or its successor or an Affiliate of
Convio, Inc. or its successor.

 

(n)           “You” or “Your” means the recipient of the RSUs as reflected on
the applicable Notice.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Administrator, to apply to the
estate, personal representative, or beneficiary to whom the RSUs may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.

 

{End of Agreement}

 

--------------------------------------------------------------------------------